                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  CHARLESTON DIVISION



IN RE:      ETHICON, INC.,
            PELVIC REPAIR SYSTEM
            PRODUCTS LIABILITY LITIGATION                                          MDL 2327

TERESA COTTRELL and
JOE PALAZZOLO,

                              Plaintiffs,

v.                                                     CIVIL ACTION NO. 2:12-cv-01565

JOHNSON & JOHNSON, AND
ETHICON, INC.,

                              Defendants.

                         MEMORANDUM OPINION AND ORDER

       On January 29, 2016, defendants’ counsel filed a Suggestion of Death noting the death of

plaintiff Teresa Cottrell during the pendency of this action [ECF No. 42]. On February 17, 2016

defendants’ counsel filed a Suggestion of Death noting the death of plaintiff Joe Palazzolo during

the pendency of this action [ECF No. 44] Pretrial Order (“PTO”) # 308 filed in In re: Ethicon,

Inc., Pelvic Repair Sys. Prods. Liab. Litig., 2:12-md-2327 (“MDL 2327”) [ECF No. 6218] outlines

the procedures the court requires to either substitute a deceased party pursuant to Federal Rule of

Civil Procedure 25(a), or to dismiss the deceased party from the civil action because of a failure

to properly serve and substitute the deceased party.

       The court FINDS that the Suggestions of Death did not comply with Rule 25(a) as they

were never properly served upon parties, non-parties or a personal representative of the estates.

Nevertheless, the time period as set forth in PTO # 308 to substitute the parties has since passed
for both Teresa Cottrell and Joe Palazzolo. Therefore, the court ORDERS that this case is

DISMISSED without prejudice and STRICKEN from the docket of this court. Any pending

motions are DENIED as moot.

       The court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.

                                          ENTER: October 9, 2019




                                             2
